                                CCase
                                  a s e 1:1:14-cv-02921-PAE
                                           1 4- c v- 0 2 9 2 1- P A E DDocument
                                                                        o c u m e nt 3401
                                                                                       9 7 Fil e d 006/08/20
                                                                                            Filed    6/ 0 5/ 2 0 PPage
                                                                                                                   a g e 11 ofof 22
                                                                                                                                                       O n e C or p or at e C e nt er
                                                                                                                                                       2 0 C h ur c h St., 1 7 t h Fl o or
                                                                                                                                                               H artf or d, C T 0 6 1 0 3
                                                                                                                                            o. 8 6 0. 8 8 2. 1 6 8 1 f. 8 6 0. 8 8 2. 1 6 8 2


     w w w. m otl e yri c e. c o m                                                                                                                     M at h e w P. J asi ns ki
                                                                                                                                                               Li c e ns e d i n C T, N Y
“I will st a n d f or m y cli e nt’s ri g hts.                                                                                                               dir e ct: 8 6 0. 2 1 8. 2 7 2 5
         I a m a tri al l a w y er. ”                                                                                                             mj asi ns ki @ m otl e yri c e. c o m
     – R o n M otl e y ( 1 9 4 4 – 2 0 1 3)


               J u n e 5, 2 0 2 0

                VI A E C F
                H o n or a bl e P a ul A. E n g el m a y er
                U nit e d St at es Distri ct J u d g e
                S o ut h er n Distri ct of N e w Y or k
                T h ur g o o d M ars h all U nit e d St at es C o urt h o us e
                4 0 F ol e y S q u ar e, R o o m 2 2 0 1
                N e w Y or k, N Y 1 0 0 0 7
                R e:          R uz hi ns k a y a v. H e alt h P ort T e c h n ol o gi es, L L C , et al.
                              C as e N o. 1: 1 4 -c v -0 2 9 2 1 ( P A E) ( S D N Y)

                D e ar J u d g e E n g el m a y er:
                           I r e pr es e nt Pl ai ntiff T at y a n a R u z hi ns k a y a a n d t h e c ertifi e d cl ass ( “ Pl ai ntiffs ”) i n t h e
                a b o v e m att er. P urs u a nt t o S e cti o n 4( B) of Y o ur H on or’s I n di vi d u al R ul es a n d Pr a cti c es i n Ci vil
                C as es, I a m writi n g t o r e q u est p er missi o n t o fil e Pl ai ntiffs’ M e m or a n d u m of L a w i n O p p ositi o n
                t o B et h Isr a el M e di c al C e nt er’s M oti o n f or S u m m ar y J u d g m e nt u n d er s e al. D ef e n d a nts c o ns e nt
                t o t his r e q u est.

                            A n u nr e d a ct e d c o p y of t h e M e m or a n d u m of L a w wit h t h e pr o p os e d r e d a cti o ns
                hi g hli g ht e d i n y ell o w is b ei n g fil e d u n d er s e al el e ctr o ni c all y, p urs u a nt t o E C F R ul es &
                I nstr u cti o ns, s e cti o n 6. I n t h e e v e nt t h at t h e c o urt a p pr o v es t h e r e d a cti o ns, Pl ai ntiffs r e q u est t h at
                t h e u nr e d a ct e d v ersi o n of t his d o c u me nt b e fil e d a n d m ai nt ai n e d u n d er s e al, i n a c c or d a n c e wit h
                s e cti o ns 4( B) a n d 6( B) of Y o ur H o n or’s I n di vi d u al R ul es a n d Pr a cti c es.

                            Pl ai ntiffs m a k e t his r e q u est p urs u a nt t o t h e Pr ot e cti v e Or d er i n t his c as e ( D kt. # 5 4).
                S p e cifi c all y, t h e M e m or a n d u m of L a w c o nt ai ns m at eri al d esi g n at e d as “ C o nfi d e nti al. ”
                P ar a gr a p h 8 of t h e Pr ot e cti v e Or d er pr o vi d es i n r el e v a nt p art t h at “[ a]ll C o nfi d e nti al m at eri al or
                t esti m o n y fil e d wit h t h e C o urt, a n d all p orti o ns of pl e a di n gs, m oti o ns, or ot h er p a p ers fil e d wit h
                t h e C o urt t h at dis cl os e d C o nfi d e nti al m at eri al or t esti m o n y, s h all b e fil e d u n d er s e al wit h t h e
                Cl er k of t h e C o urt a n d k e pt u n d er s e al u ntil f urt h er or d er of t h e C o urt. ”

                            I n t his r e g ar d, Pl ai ntiffs s e e k p er missi o n t o s e al Pl ai ntiffs’ M e m or a n d u m of L a w i n
                O p p ositi o n t o B et h Isr a el M e di c al C e nt er’s M oti o n f or S u m m ar y J u d g m e nt a n d t o r e d a ct
                r ef er e n c es t o its c o nt e nts i n t h e p u bli cl y fil e d v ersi o n.

                          A n u nr e d a ct e d c o p y of t h e Pl ai ntiffs’ M e m or a n d u m of L a w h as b e e n s er v e d o n c o u ns el
                f or all ot h er p arti es. A c c or di n gl y, Pl ai ntiffs as k t h at t h e C o urt d e e m t his d o c u m e nt ti m el y fil e d.



                   M T. P L E A S A N T, S C | M O R G A N T O W N, W V | C H A R L E S T O N, W V | P R O VI D E N C E, RI | W A S HI N G T O N, D C | C H E R R Y HI L L, N J
                                        P HI L A D E L P HI A, P A | H A R T F O R D, C T | N E W O R L E A N S, L A | K A N S A S CI T Y, M O | N E W Y O R K, N Y
               C a s e 1:1:14-cv-02921-PAE
               Case       1 4- c v- 0 2 9 2 1- P A E DDocument
                                                       o c u m e nt 3401
                                                                      9 7 Fil e d 006/08/20
                                                                           Filed    6/ 0 5/ 2 0 PPage
                                                                                                  a g e 22 ofof 22




H o n or a bl e P a ul A. E n g el m a y er
J u n e 5, 2 0 2 0
Pa ge 2


           I a p pr e ci at e Y o ur H o n or’s att e nti o n t o t his m att er.

                                                                           R es p e ctf ull y s u b mitt e d,
                                                                           /s/ M at h e w P. J asi ns ki

                                                                           M at h e w P. J asi ns ki

c c:       All c o u ns el of r e c or d ( vi a E C F)


                                                                  6/ 8/ 2 0 2 0
Gr a nt e d.
S O O R D E R E D.

                   __________________________________
                         P A U L A. E N G E L M A Y E R
                         U nit e d St at es Distri ct J u d g e
